DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.  Applicant’s 7/21/22 election without traverse of Group I claims 1-10, 12-15, 18 and 20 in response to the restriction requirement of 4/29/22, is acknowledged.  No explicit grounds of traverse were given by applicant. 
Via a 5/5/21 Preliminary amendment, applicant previously cancelled claims 11, 16, 17, 19, 21-25 and 27-30.  Claims 1-10, 12-15, 18, 20, 26 and 31-33 are pending.  Non-elected claims 26 and 31-33 are withdrawn from present consideration.  Pending claims 1-10, 12-15, 18 and 20 are rejected for the reasons set forth below. 

Specification
3.  The disclosure is objected to because of the following informalities: 
	The title of the application in the specification is objected to for the various typographical/grammatical errors.  Please amend the title of the application as follows: 
	METHODS AND SYSTEMS FOR MANAGING DIGITAL GROUPS AND CLAIM ALLOCATIONS IN A DIGITAL [[A]] PEER-TO-PEER INSURANCE NETWORK
Appropriate correction or clarification is requested. 

Claim Rejections - 35 USC §101
4. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.  Claims 1-10, 12-15, 18 and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory patent ineligible subject matter. (See, Alice) 
In sum, claims 1-10, 12-15, 18 and 20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., an abstract idea) and does not provide an integration of the recited abstract idea into a practical application nor include an inventive concept that is “significantly more” than the recited abstract idea to which the claim is directed. (MPEP §2106) 
In determining subject matter eligibility in an Alice rejection under 35 U.S.C. §101, it is first determined as Step 1 whether the claims are directed to one of the four statutory categories of an invention (i.e., a process, a machine, a manufacture, or a composition of matter) (MPEP §2106.03).  Here, the claims are directed to the statutory category of a process (claims 1-10, 12-15, 18 and 20). (MPEP §2106)  Therefore, we proceed to Step 2A, Prong 1. 
Under a Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more enumerated categories of patent ineligible subject matter (i.e., certain methods of organizing human activity, one or more mathematical concepts, and/or one or more mental processes) that amounts to a judicial exception to patentability. (MPEP §2106.04)  Here, the independent claims, at their core, recite the abstract idea of: 
establishing a group comprising a subset of the members of the network; 
adding a member of the network to the group (new group member) by associating the member account of the new group member (new group member account) with the group; 
determining, for the new group member account, a group risk factor and a network risk factor, wherein these factors are used to determine liability of the new group member account in the event of a claim originating from a member account which forms part of the same group (in-group claimant), and determine the liability of the new member account in the event of a claim originating from a member account which does not form part of the same group (non-group claimant); and 
adjusting the group risk factor and the network risk factor of the new group member in response to another member being added to or leaving the group or network, or in response to a change in risk associated with a member account in the group. 
Here, the recited abstract idea falls within one or more of the three enumerated categories of patent ineligible subject matter (MPEP §2106.04), to wit: certain methods of organizing human activity, which includes sub-categories of fundamental economic practices or principles and/or commercial interactions (i.e. insurance and risk mitigation; in the claims: establishing an insurance group as a subset of an insurance network, including adding a member to the established group, where both the network and the group includes various members, where each member has an associated group member account, and where various risk factors for the group member and the network are determined and are used to determine various liabilities for the group member, where the various risk factors are adjusted according to various rules in consideration of an insurance claim originating from a member account of a group and from a member account of a different group). 
Under Step 2A, Prong 2 the recited additional elements are evaluated to determine whether they provide an integration of the recited abstract idea into a practical application. (i.e., whether they provide a technological solution). (MPEP §2106.04)  Here, the recited additional elements, such as:  a “computer,” and a peer-to-peer insurance “network” do not amount to an inventive concept since the claims are simply using each of these additional elements, which are recited in the claims at a high degree of generality, as a tool to carry out the recited abstract idea (i.e., “apply it”) on a computer, using a memory device and/or a database, on a data or communication network, on a display device or user interface, or on another computing device listed above, and/or via software programming, where the additional elements simply perform generic computer data receipt and processing/analysis steps, data storage and communication steps, sensing steps and/or outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a display or user interface, and/or a computer or communication network.  Thus, the claims do not provide an integration into a practical application. (See e.g., applicant’s Specification at least ¶¶ 071-076, where these additional elements that are recited at a high degree of generality in the claims are discussed). 
Under the Step 2B analysis, it is determined whether the recited additional elements amount to something “significantly more” than the recited abstract idea to which the claims are directed. (i.e., provide an inventive concept). (MPEP §2106.05)  Here, the recited additional elements, identified above in the Step 2A, Prong 2 analysis, do not amount to an inventive concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, using a memory device and/or a database, on a data or communication network, or on another computing device listed above, and/or via software programming, where the additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication steps, sensing steps, and/or data outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a display or user interface, and/or a computer or communication network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved, and therefore do not provide something “significantly more.” (See e.g., MPEP §2106.05 I.A.) 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claim 2 simply further refines the abstract idea by requiring that the group risk factor and the network risk factor for each member of an insurance group is determined, which is simply requiring more risk data analysis according to various rules, and this claim does not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05)  
Claim 3 simply further refines the abstract idea by requiring determining a group risk factor or a network risk factor for the member account of the new member and adjusting the group risk factor or network risk factor, which is simply requiring more risk data analysis according to various rules, and this claim does not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claim 4 simply further refines the abstract idea by requiring adjusting the group risk factor and/or network risk factor of the member account of each of the remaining members of the group under various conditions, which is simply requiring more risk data analysis according to various rules, and this claim does not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claims 5 and 13 simply further refines the abstract idea by requiring adjusting the group and network risk factors in response to various rules and conditions, including when risk is being added or reduced by a member of the group or when a new group member is added, which is simply requiring more risk data analysis according to various rules, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claim 6 simply further refines the abstract idea by requiring determining the group risk factor for each member of the insurance group by using various risk weightings for the various member accounts, which is simply requiring more risk data analysis according to various rules, and this claim does not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claims 7 and 10 simply further refine the abstract idea by requiring that the group risk factor or the network risk factor includes various risk weighting, which is simply requiring more risk data analysis according to various rules, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claims 8, 9 and 12 simply further refine the abstract idea by requiring for a member or the network, based on various rules and conditions, how additional risk weighting based on various risk factors is determined, which is simply requiring more risk data analysis according to various rules, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claims 14, 15 and 18 simply further refine the abstract idea by requiring determining a group independence level based on a level of risk exposure to various insurance claims, or by adjusting the group independence level in a certain fashion, or by identifying that the group independence level has reached a certain level, which are all simply requiring more risk data analysis according to various rules concerning group or non-group member risk and/or insurance risk based on various insurance claims and risk thresholds, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claim 20 simply further refines the abstract idea by requiring determining various insurance liability levels in consideration of various insurance claims, which is simply requiring more risk data analysis according to various rules, and this claim does not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Thus, neither the independent claims nor the dependent claims, viewed individually and as a whole, including consideration of all the limitations of each claim viewed both individually and in combination, do not add any additional element or provide any subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter, nor do the claims provide something significantly more than the recited abstract idea to which the claims are directed. 

Prior Art Not Relied Upon
6.  The following relevant prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features or combination of features of the invention, for at least the following reasons: 
Kumar et al. (US Patent Publication 2019/0188799 A1) discloses associating insureds into pre-defined groups where the insureds and the groups each have an associated determined risk score, where the risk scores are updated based on the monitored activities of the insureds, and where new members can be added to an existing group which may change the group risk score, and where the group risk score may be adjusted based on types of claims made by the group members; 
Garcia et al. (US Patent Publication 2014/0365248 A1) discloses a web-based portal platform for providing insurance coverage, including establishing an insurance pool of insured members, spreading the coverage risk for the pool between two or more insurance providers, determining a range of loss/liability ratios for each insurance provider, and having a pre-agreed claim experience factor for rewards or obligations between the insurance providers vis-à-vis the claims or lack thereof filed by the pool members; and 
Roll et al. (US Patent Publication 10,510,120 B1) discloses grouping of insureds into affinity groups based on criteria for the insureds, where the insured have similar risks and other factors, where the groups may be re-grouped or segmented depending on the risks associated with the insureds. 
These references alone and/or in combination fail to disclose, at a minimum: “determining, for the new group member account, a group risk factor and a network risk factor, wherein these factors are used to determine liability of the new group member account in the event of a claim originating from a member account which forms part of the same group (in-group claimant), and determine the liability of the new member account in the event of a claim originating from a member account which does not form part of the same group (non-group claimant); and adjusting the group risk factor and the network risk factor of the new group member in response to another member being added to or leaving the group or network, or in response to a change in risk associated with a member account in the group,” which is required by the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696